PER CURIAM:
Ronald Jeffrey Brown, III, seeks to appeal the district court’s order denying relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.2002). We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we deny a certificate of appealability and dismiss the appeal on the reasoning of the district court. See Brown v. Director Dep’t of Corrections, No. CA-01-405-3 (EJD.Va. Dec. 13, 2001). We deny Brown’s motion for oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.